395 F.2d 852
UNITED STATES of Americav.Alexander McALLISTER, Appellant.
No. 16805.
United States Court of Appeals Third Circuit.
Argued May 6, 1968.Decided June 3, 1968.

Robert A. Wayne, Shanley & Fisher, Newark, N.J., for appellant.
Elliot Scher, Asst. U.S. Atty., Newark, N.J.  (David M. Satz, Jr., U.S. Atty., Newark, N.J., on the brief), for appellee.
Before HASTIE, Chief Judge and McLAUGHLIN and VAN DUSEN, Circuit judges.
OPINION OF THE COURT
PER CURIAM.


1
We find no reversible error in the trial below.  Therefore, the judgment must be affirmed.


2
At the same time we observe that there is substantial evidence in the record which indicates strongly that the appellant has been rehabilitated.  He seems to be legitimately employed and to be supporting his wife, their several children and his widowed mother.  Therefore, we think it would be appropriate for the Department to make further inquiry to the end that, if justified, appellant's deportation at least be stayed during his good behavior.